Citation Nr: 0631898	
Decision Date: 10/13/06    Archive Date: 10/16/06	

DOCKET NO.  03-32 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from September 1977 to April 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the VARO in Columbia, South Carolina, that denied 
entitlement to service connection for a mental health 
disorder.  

The case was previously before the Board in January 2005 at 
which time it was remanded for further development.  The 
case has been returned to the Board for appellate review.  
For reasons which are set forth below, the case is again 
REMANDED to the RO by way of the Appeals Management Center 
in Washington, DC.  VA will notify the veteran should 
further action be required.


REMAND

A remand by the Board confers on an appellant the right to 
VA compliance with the terms of the remand order and imposes 
on the Secretary of VA a concomitant duty to ensure 
compliance with those terms.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  In Stegall, the Court held that 
"where...the remand orders of the Board...are not complied 
with, the Board itself errs in failing to ensure 
compliance."  Id.  

Pursuant to the Board's January 2005 remand, the veteran was 
accorded a comprehensive mental disorders examination by VA 
in December 2005.  The claims file was reviewed by the 
examiner.  The examiner was asked in the remand to provide a 
comprehensive psychiatric examination of the veteran and 
give an opinion as to the etiology of any psychiatric 
disorder diagnosed.  A diagnosis of PTSD was not made by the 
examiner.  What was diagnosed was a depressive disorder, not 
otherwise specified (with prominent anxious features).  
However, the examiner did not provide an opinion as to 
etiology as requested by the Board in its January 2005 
remand.  

Accordingly, this claim is REMANDED for the following: 

1.  Return the claims file to the 
examiner who conducted the December 2005 
psychiatric examination.  If the 
examiner is no longer available, another 
examiner may prepare an addendum.  The 
examiner should review the report of the 
examination and the claims file, and 
provide an opinion as to whether it is 
at least as likely as not that any 
currently diagnosed psychiatric disorder 
is attributable to the veteran's active 
service.  The complete rationale for any 
opinion expressed should be provided.  

2.  After ensuring that the development 
is complete, the claim should then be 
readjudicated.  If the benefit sought is 
not granted, a supplemental statement of 
the case should be issued before 
returning the claim to the Board.  

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

